Citation Nr: 1014168	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-36 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Louis A. De Mier, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran served on active duty for training from July 1969 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the claim of entitlement to TDIU 
benefits.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran is not totally unemployable due to his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate his claim of TDIU and of his and 
VA's respective duties for obtaining evidence.  He was also 
asked to submit evidence and information in his possession to 
the RO.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been afforded a 
VA examination for his service-connected disabilities since 
December 2003.  However, the Veteran underwent a 
comprehensive VA physical therapy evaluation in February 2008 
that revealed findings consistent with the results from his 
December 2003 VA examination and the Veteran has not 
submitted any evidence, or any correspondence, suggesting 
that his disabilities have increased in severity since this 
time, nor has he submitted any evidence demonstrating 
unemployability.  New VA examination is necessary if there is 
a need to verify the current severity of a disability.  38 
C.F.R. § 3.327(a).  In this case, there is no reason to 
verify the current severity of the Veteran's disabilities, as 
there is no evidence of record suggesting that the severity 
has changed in anyway.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, the Veteran received a VA medical 
examination in December 2003, and VA has obtained these 
records and the records of the Veteran's outpatient treatment 
with VA.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

VA regulations indicate that when a Veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  
Entitlement to the benefit on an extraschedular basis may be 
considered by the Director of the Compensation and Pension 
Service, when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, even though percentage requirements 
are not met, with consideration given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the 
Veteran is entitled to a TDIU rating, neither nonservice-
connected disabilities or advancing age may be considered.  
38 C.F.R. § 4.19.  

Facts and Analysis

The Veteran contends that he is entitled to TDIU benefits.  
However, as outlined below, the preponderance of the evidence 
of record demonstrates that the Veteran is not unemployable 
as a result of his service-connected disabilities.  As such, 
TDIU benefits are not warranted.  

Currently, the Veteran is service-connected for a cervical 
spine condition (rated as 30 percent disabling), the 
residuals of a fracture to the right clavicle (rated as 20 
percent disabling), the residuals of a fracture to the left 
clavicle (rated as 10 percent disabling), and dorsal spine 
myositis (rated as 10 percent disabling).  The Veteran's 
combined disability rating is 60 percent.  For purposes of 
determining entitlement to TDIU, the Board finds that it is 
permitted to consider the Veteran's service-connected 
disabilities as one disability since they arise out of a 
common etiology.  Therefore, the Board finds that the Veteran 
meets the threshold schedular requirements for an award of 
TDIU benefits under 38 C.F.R. § 4.16(a).  

However, the Board finds that the preponderance of the 
evidence of record is against entitlement to TDIU or referral 
of this claim to the Director of the Compensation and Pension 
Service for extraschedular consideration.  The Veteran 
indicated in a February 1997 statement that he requested an 
early retirement from the Popular Bank because his back and 
shoulders were affecting his performance.  An August 1997 
work assessment indicates that the Veteran had decreased 
range of motion of the right shoulder and was unable to lift 
objects in excess of 25 pounds.  It was additionally noted 
that the Veteran had difficulty with his left arm due to 
carpal tunnel syndrome, but this is not a service-connected 
disability.  There was no actual finding of unemployability 
made at this time.  

Subsequent medical evidence of record suggests that the 
Veteran has not been rendered unemployable as a result of his 
service-connected disabilities alone.  The Veteran was 
afforded a VA examination in December 2003.  It was noted 
that the Veteran was independent in his activities of daily 
living and that he was able to drive a car.  It was noted 
that the Veteran was unemployed since 1996, but the examiner 
did not relate this to the Veteran's service-connected 
disabilities.  The record also contains a July 2004 VA 
outpatient treatment record in which the Veteran's 
musculoskeletal range of motion was noted to be intact and 
his muscle tone to be adequate.  A September 2006 treatment 
record also indicates that the Veteran's cervical spine 
disability was stable and controlled with ibuprofen.  The 
Veteran was again treated for his cervical spine disability 
in February 2008.  Comprehensive VA physical therapy 
evaluation at this time revealed that the Veteran had 
decreased range of motion and muscle strength.  However, it 
was still noted that the Veteran was independent in all of 
his activities of daily living.  Finally, according to an 
October 2008 treatment record, the Veteran was ambulatory in 
no apparent distress.  This evidence does not demonstrate 
unemployability.  

Although the above evidence does reflect the presence of 
significant service-connected disabilities, there is no 
persuasive evidence that the Veteran was occupationally 
impaired due to his service-connected disabilities, beyond 
the level contemplated in the assigned disability ratings, 
such that extraschedular consideration would be warranted.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired).  The Veteran has 
remained independent in his activities of daily living, he 
has received only conservative treatment for his 
disabilities, and there have been no actual findings of 
unemployability.  The August 1997 work assessment also 
suggests that part of the Veteran's occupational impairment 
is a result of carpal tunnel syndrome of the left upper 
extremity, which is not a service-connected disability.  
Overall, the evidence of record does not demonstrate that the 
Veteran's service-connected disabilities alone cause marked 
interference with employment or frequent hospitalization.  

Finally, the Veteran's testimony also does not suggest that 
he is entitled to TDIU benefits.  On his January 2007 
application for TDIU, the Veteran reported that he was unable 
to perform normal working movement with normal excursion, 
strength, speed, or coordination.  However, the fact that the 
Veteran has a combined disability rating of 60 percent 
contemplates that the Veteran is impaired and unable to 
perform at a "normal" level.  The Veteran has submitted no 
testimony to indicate that he is physically incapable of 
working solely because of his service-connected disabilities.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to TDIU benefits must be denied.







ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


